 630DECISIONSOF NATIONALLABOR RELATIONS BOARDHi Temp Inc.,a Division of Beatrice Foods Co., TruTemp Inc.,and Steel Treating Inc.andUnited Steel-workersofAmerica,AFL-CIO.Case13-CA-13328December16, 1974DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY AND PENELLOUpon a charge filed on June 5, 1974, by UnitedSteelworkers of America, AFL-CIO, herein called theUnion, and duly servedon HiTemp Inc., A Divisionof Beatrice Foods Co., Tru Temp Inc., and Steel Treat-ing, Inc., herein collectively called the Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 13, issueda complaint on June 24, 1974, against Respondent,alleging that Respondent had engaged in and was en-gaging inunfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) and Sec-tion 2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge, complaint, and no-tice of hearing before an Administrative Law Judgewere duly served on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on May 14, 1974, fol-lowing aBoard election in Case 13-RC-13067, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about May 21, 1974, andat all timesthereafter,Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusivebargainingrepresentative,although theUnion has requested and is requesting it to do so. OnJuly 5, 1974, Respondent filed its answer to the com-plaint admitting in part, and denying in part, the allega-tions inthe complaint.On July 19, 1974, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. On July 22, 1974, the Respondent filed amotion in oppositionalleging thatthe General Coun-sel'smotion was untimely filed. Thereafter, the Charg-ing Party and General Counsel filed oppositions to theRespondent's motion. Subsequently, on September 3,1974, the Board denied the Respondent's motion inopposition and issued an order transferring the pro-IOfficial noticeis taken ofthe record in the representation proceeding,Case 13-RC-13067, as the term "record" is defined in Secs. 102.68 and102.69(g) of theBoard's Rules and Regulations,Series 8, as amended. SeeLTV Electrosystems, Inc.,166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A.4, 1968);Golden AgeBeverageCo.,167 NLRB 151 (1967), enfd. 415 F.2d26 (C.A. 5, 1969);Intertype Co. v. Penello,269 F.Supp. 573 (D.C. Va.,1957);Follett Corp.,164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7,1968); Sec. 9(d) of the NLRA.ceeding to the Board and a Notice To Show Cause whythe General Counsel's Motion for Summary Judgmentshould not be granted. Respondent thereafter filed aresponse to Notice To Show Cause, entitled "Motion inOpposition to General Counsel's Motion for SummaryJudgment."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, the Boardmakes the following:Ruling on theMotion for SummaryJudgmentRespondent opposes the Motion for Summary Judg-ment on the ground that the Regional Director's Deci-sion and Direction of Election in the underlying repre-sentation proceeding and the Board's denial of reviewthereof were in error, and asserts the certification is-sued the Union is invalid. Respondent further assertsthat it would be inappropriate for the Board to issue aSummary Judgment in view of pending appellate courtreview of a Board Decision and Order which has abearing on the validity of the representation proceed-ing.Our review of the record herein, including that ofCase 13-RC-13067, reveals that Respondent con-tended in the representation case hearing (1) that thepending appellate court review of the Board'sDecision,'findinginter aliaRespondent's conductwith respect to a rival labor organization in violation ofSection 8(a)(2) of the Act made untimely and barredthe representation proceeding, and (2) that Respon-dent's collective-bargaining contract with the other la-bor organization also barred the representation pro-ceeding. The Regional Director, in his Decision andDirection of Election, found no merit in these conten-tions, essentially on the strength of a waiver filed by theUnion in accordance withCarlson Furniture Industries,Inc.,157 NLRB 851 (1966). Thereafter, Respondentfiled with the Board a Motion To Reopen Hearing andsubsequently a request for review of the RegionalDirector's Decision, in substance reasserting its argu-ments concerning the timeliness of the representationproceeding and the bar allegedly posed by the pendingunfair labor practice case and by its collective-bargain-ing contract. On March 4, 1974, the Board denied Re-spondent's request for review as it did not raise substan-tial issues warranting review, noting in its denial thatconsideration had been given to the Respondent's Mo-tion To Reopen Hearing.'2Hi Temp, Inc., ADivisionof Beatrice Foods Co., Tru Temp Inc., SteelTreatingInc.,203 NLRB 753 (1973).215 NLRB No. 70 HI TEMP INC.Having previously considered Respondent's conten-tions in this matter, we find no basis for consideringthem anew. It is well settled that in the absence ofnewly discovered or previously unavailable evidence orspecial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitled torelitigate issues which were or could have been litigatedin a prior representation proceeding.'All issues raised by the Respondent in this proceed-ing were or could have been litigated in the prior repre-sentation proceeding, and the Respondent does not of-fer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding.We therefore find thatthe Respondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.We shall, accordingly, grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTHi Temp Inc., A Division of Beatrice Foods Co., TruTemp Inc., and Steel Treating Inc. are Delaware corpo-rations with the offices and places of business of HiTemp Inc. and Steel Treating Inc. located inNorthlake, Illinois, and the office and place of businessof Tru Temp Inc. located in Melrose Park, Illinois,where they are engaged in the heat treating of metals.At all times material herein, Hi Temp Inc., Tru TempInc., and Steel Treating Inc. have been and now areaffiliated businesses with common officers, ownership,directors, and operators, and constitute a single inte-grated business enterprise with a common labor policyformulated and administered by said directors and op-erators. During the last fiscal or calendar year, a repre-sentative period, Hi Temp, Tru Temp, and Steel Treat-ing, and each of them, in the course and conduct ofbusiness operations, did a gross volume of business inexcess of $500,000. During the same period, said busi-nessesin the course and conduct of their business proc-essed and shipped finished products valued in excess of$50,000 directly to customers located in States otherthan the State ofIllinois.We find, on the basis of the foregoing, that Respond-ent is, and has been at all times material herein, anemployer engaged in commerce within the meaning of3See alsoGreat Dane Trailers, Inc.,191 NLRB 6 (1971), involving ananalogous situation.4 SeePittsburgh PlateGlassCo. v. N.L.R.B.,313 U.S. 146, 162 (1941);Rules and Regulationsof theBoard,Secs. 102.67(f) and 102.69(c).631Section 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDUnited Steel Workers of America, AFL-CIO, is alabor organization within the meaning of Section 2(5)of the Act.111.THE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All production and maintenance employees em-ployed by the Employer at the three plants of HiTemp Inc., Tru Temp Inc., and Steel TreatingInc., located respectively at 75 East Lake Street,Northlake, Illinois; 5400 West Lake Street, Mel-rose Park, Illinois; andWolf Road and LakeStreet,Northlake, Illinois; including inspectorsand shipping employees but excluding office cleri-cal employees, outside truckdrivers, professionalemp.oyees, technical employees, guards, andsupervisors as defined in the Act.2.The certificationOn March 15, 1974, a majority of the employees ofRespondent in said unit, in a secret ballot election con-ducted under the supervision of the Regional Directorfor Region 13, designated the Union as their represen-tative for the purpose of collective bargaining with theRespondent. The Union was certified as the collective-bargaining representative of the employees in said uniton May 14, 1974, and the Union continues to be suchexclusive representative within the meaning of Section9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about May 21, 1974, and at alltimes thereafter, the Union has requested the Respond-ent to bargain collectively with it as the exclusive col-lective-bargaining representative of all the employees inthe above-described unit. Commencing on or aboutMay 21, 1974, and continuing at all times thereafter todate, the Respondent has refused, and continues torefuse, to recognize and bargain with the Union as theexclusive representative for collective bargaining of allemployees in said unit. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we find that the Respondent has, sinceMay 21, 1974, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriate unit,and that,by such refusal,Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forthin section III,above,occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade,traffic,and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act, we shall order thatit cease and desist therefrom, and, upon request, bar-gain collectively with the Union as the exclusive repre-sentative of all employees in the appropriate unit, and,if an understanding is reached, embody such' under-standing in a signed agreement.In order to insure that the employees in the appropri-ate unit will be accorded the services of their selectedbargaining agent for the period provided by law, weshall construe the initial period of certification as begin-ning on the date Respondent commences to bargain ingood faith with the Union as the recognized bargainingrepresentative in the appropriate unit. SeeMar-JacPoultry Company, Inc.,136 NLRB 785 (1962);Com-merce Company d/b/a Lamar Hotel,140 NLRB 226,229 (1962), enfd. 328 F.2d 600 (C.A. 5, 1964), cert.denied 379 U.S. 817 (1964);Burnett Construction Com-pany,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57(C.A. 10, 1965).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.Hi Temp Inc., A Division of Beatrice Foods Co.,Tru Temp Inc., and Steel Treating Inc. collectively arean employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.United Steelworkers of America, AFL-CIO, is alabor organization within the meaning of Section 2(5)of the Act.3.All production and maintenance employees em-ployed by the Employer at the three plants of Hi TempInc.,Tru Temp Inc., and Steel Treating Inc., locatedrespectively at 75 East Lake Street, Northlake,Illinois;5400 West Lake Street, Melrose Park, Illinois; andWolf Road and Lake Street, Northlake,Illinois;includ-ing inspectors and shipping employees but excludingoffice clerical employees, outside truckdrivers, profes-sional employees, technical employees, guards, andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since May 14, 1974, the above-named labor organ-ization has been and now is the certified and exclusiverepresentative of all employees in the aforesaid appro-priate unit for the purpose of collective bargainingwithin the meaning of Section 9(a) of the Act.5.By refusing on or about May 21, 1974, and at alltimes thereafter, to bargain collectively with the above-named labor organization as the exclusive bargainingrepresentative of all the employees of Respondent inthe appropriate unit,Respondent has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and is in-terfering with, restraining, and coercing, employees inthe exercise of the rights guaranteed to them in Section7 of the Act, and thereby has engaged in and is engag-ing in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National-Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that Respondent, Hi Temp Inc.,A Division of Beatrice Foods Co., Tru Temp Inc., andSteel Treating Inc., Northlake and Melrose Park, Il-linois, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay,wages,hours, and other terms and conditionsof employment with United Steelworkers of America,AFL-CIO, as the exclusive bargaining representativeof its employees in the following appropriate unit:All productionand maintenanceemployees em-ployed by the Employer at the three plants of HiTemp Inc., Tru Temp Inc., and Steel TreatingInc., located respectively at 75 East Lake Street,Northlake,Illinois;5400 West Lake Street, Mel-rose Park,Illinois;andWolf Road and LakeStreet,Northlake,Illinois;including inspectorsand shipping employees but excluding office cleri-cal employees, outside truckdrivers, professional HI TEMP INC.employees,technicalemployees,guards,andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request,bargain with the above-named la-bor organization as the exclusive representative of allemployees in the aforesaid appropriate unit with re-spect to rates of pay,wages,hours, and other terms andconditions of employment,and, if an understanding isreached,embody such understanding in a signed agree-ment.(b) Post at its Northlake, Illinois,and Melrose Park,Illinois, facilities copies of the attached notice marked"Appendix."5Copies of said notice, on forms pro-vided by the Regional Director for Region 13, afterbeing duly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to in-sure that said notices are not altered,defaced,or cov-ered by any other material.(c)Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.5 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading "Posted by Order of theNational Labor Relations Board"shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government633and conditions of employment with United Steel-workers of America, AFL-CIO, as the exclusiverepresentative of the employees in the bargainingunit described below.WE WILL NOTin any like or related manner inter-fere with,restrain,or coerce our employees in theexercise of the rights guaranteed them by Section7 of the Act.WE WILL, upon request, bargain with the above-named Union,as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay,wages, hours, andother terms and conditions of employment,and, ifan understanding is reached,embody such under-standing in a signed agreement.The bargainingunit is:All production and maintenance employeesemployed by the Employer at the three plants ofHi Temp Inc., Tru Temp Inc., and Steel Treat-ing Inc.,located respectively at 75 East LakeStreet,Northlake, Illinois; 5400West LakeStreet,Melrose Park,Illinois; andWolf Roadand Lake Street,Northlake,Illinois; includinginspectors and shipping employees but exclud-ing office clerical employees, outside truckdriv-ers, professionl employees,technical employees,guards, and supervisors as defined in the Act.Hi TEMP INC., A DIVISION OFBEATRICE FOODS Co., TRU TEMPINC, AND STEEL TREATING INC.WE WILL NOT refuse to bargain collectively con-cerning ratesof pay,wages,hours, and other terms